Exhibit 10.1

2015 Performance Unit Agreement

For use commencing March 2015

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AGREEMENT

This PERFORMANCE UNIT AGREEMENT (this “Agreement”) dated                     
(the “Grant Date”) is by and between Career Education Corporation, a Delaware
corporation (the “Company”), and                      (the “Grantee”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows:

1. Definitions. All capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Career Education Corporation 2008
Incentive Compensation Plan, as amended (the “Plan”). When used herein, the
following terms shall have the meaning set forth in this Section 1.

(a) “Award Percentage” means a percentage determined pursuant to the table set
forth below based on the Company’s Performance Percentile.

 

Performance Percentile

   Award Percentage  

75 or higher

     200 % 

70

     180 % 

60

     140 % 

50

     100 % 

40

     80 % 

30

     60 % 

25

     50 % 

Lower than 25

     0 % 

Note: To the extent the Performance Percentile is in between the percentiles
listed in the table above, the applicable Award Percentage will be interpolated.
For example, if the Performance Percentile is 55, then the Award Percentage
would be 120%.

Notwithstanding the foregoing table, if the Company’s Total Shareholder Return
is less than zero (0), then the Award Percentage will be determined pursuant to
the table set forth above, but in such case, the Award Percentage shall not
exceed 100%.

(b) “Closing Stock Price” means the average closing stock price for the 90-day
period immediately preceding the end of the Performance Period. The Closing
Stock Price shall be adjusted so that such price represents the amount it would
have been had all dividends paid during the Performance Period been reinvested
in stock of the Company or the Peer Group member, as applicable, on the dividend
date.

(c) “Opening Stock Price” means the average closing stock price for the 90-day
period immediately preceding the beginning of the Performance Period.

(d) “Payment Date” means a date selected by the Company which shall occur any
time between the period beginning January 1, 2018 and ending on March 15, 2018.



--------------------------------------------------------------------------------

(e) “Peer Group” means the entities listed on Exhibit A, but in each case only
to the extent the stock of such entity remains publicly traded on a national
securities exchange as of the last day of the Performance Period.

(f) “Performance Percentile” means the rank, expressed as a percentile, of the
Company’s Total Shareholder Return for the Performance Period when compared
against the Total Shareholder Return of each of the members of the Peer Group.
For purposes of this ranking, the Total Shareholder Return for each member of
the Peer Group shall first be determined and ranked and then the Total
Shareholder Return of the Company shall be compared to the ranking of the Peer
Group members. The Committee retains the discretion to adjust the Performance
Percentile if it believes that the Performance Percentile is adversely impacted
due to fewer companies remaining part of the Peer Group (e.g., due to the stock
not being publicly traded at the end of the Performance Period as a result of
bankruptcy or acquisition by another company).

(g) “Performance Period” means the period beginning on January 1, 2015 and
ending on December 31, 2017.

(h) “Target Value” means [INSERT TARGET VALUE FOR GRANTEE].

(i) “Total Shareholder Return” means the result (positive or negative) of the
following formula (expressed as a percentage): (A – B)/B; where “A” equals the
Closing Stock Price, and “B” equals the Opening Stock Price.

2. Grant of Performance Unit. Subject to and upon the terms and conditions set
forth in this Agreement and the Plan, the Committee granted to the Grantee a
performance unit (the “Performance Unit”) on the Grant Date, and the Grantee
hereby accepts the grant of the Performance Unit as set forth herein. Except as
otherwise provided herein, the Performance Unit granted hereby shall have no
value until the Payment Date.

3. Limitations on Transferability. Except in the event of the death of the
Grantee, at any time prior to the Payment Date, the Performance Unit, or any
interest therein, cannot be directly or indirectly transferred, sold, assigned,
pledged, hypothecated, encumbered or otherwise disposed.

4. Payment for Performance Unit. Following the end of the Performance Period,
but not later than March 15, 2018, the Company will pay the Grantee an amount in
respect of the Performance Unit (which amount may not be less than zero dollars
($0)) determined pursuant to this Section 4. The amount due to the Grantee in
respect of the Performance Unit shall equal the product of (a) the Target Value,
multiplied by (b) the Award Percentage. The amount payable to the Grantee
hereunder shall be subject to tax withholding as required by Section 24.

5. Termination of Service. Subject to Section 6, the provisions of this
Section 5 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to the end of the Performance Period.

(a) If the Grantee incurs a Termination of Service prior to the end of the
Performance Period because of his or her death or Disability, the Grantee (or
his or her Beneficiary, if applicable) shall receive a payment in respect of the
Performance Unit equal to the result of the following formula: A x (B/1095);
where “A” equals the Target Value and “B” equals the number of days elapsing
between the beginning of the Performance Period and the

 

2



--------------------------------------------------------------------------------

applicable Termination of Service. The amount payable pursuant to this
Section 5(a) (i) will be paid as soon as reasonably possible following the date
of such Termination of Service, but in no case later than March 15 of the year
following the year in which such Termination of Service occurs, and (ii) will be
subject to tax withholding as required by Section 24.

(b) If the Grantee incurs a Termination of Service prior to the end of the
Performance Period for any reason other than his or her death or Disability,
then the Performance Unit shall be immediately forfeited to the Company and no
amount will become due or owing to the Grantee under this Agreement.

For the avoidance of doubt, (i) if the Grantee incurs a Termination of Service
for any reason other than Cause after the end of the Performance Period but
prior to the Payment Date, he or she shall remain eligible for the payment
described in Section 4 hereof, and (ii) in the event the Grantee incurs a
Termination of Service for Cause at any time prior to the Payment Date, no
amount shall be payable to the Grantee hereunder and the Performance Unit shall
be forfeited by the Grantee as of the date of such Termination of Service.

6. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the Performance Unit as are provided for in the Plan.

7. Adjustment. The Committee may make or provide for such adjustments as
provided for in Section 4.2 of the Plan.

8. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.

9. No Stockholder Rights. The Performance Unit represents only the right to
receive cash pursuant to the terms hereof and shall not represent an equity
security of the Company and shall not carry any voting or dividend rights.

10. Employment Rights. This Agreement is not a contract of employment and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. The Grantee’s execution or acceptance of this
Agreement shall not be construed as conferring any legal rights upon the Grantee
for a continuation of an employment or other relationship with the Company, nor
shall it interfere with the right of the Company to discharge the Grantee and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Grantee.

11. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose any
information to the holder of the Performance Unit.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than its laws respecting choice of law).

13. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to pay amounts due hereunder unless
and until the Company is advised by its counsel that such payment is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which

 

3



--------------------------------------------------------------------------------

Shares are traded. The Company may require, as a condition of such payment, and
in order to ensure compliance with such laws, regulations and requirements, that
the Grantee make such covenants, agreements, and representations as the Company,
in its sole discretion, considers necessary or desirable. In addition, to the
extent that all or any portion of any payment otherwise due hereunder would not
be deductible by the Company for federal tax purposes (irrespective of whether
the Company would, in fact, have the ability to take advantage of such
deduction), then the Company reserves the right to reduce or eliminate such
payment to an amount that would be deductible by the Company for federal tax
purposes.

14. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

15. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

16. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

17. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made, and the Performance Unit is granted, pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan shall be final and binding upon
the Grantee and all other persons.

18. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

19. Amendment. This Agreement may be amended as provided under the Plan, but
except as provided in the Plan no such amendment shall adversely affect the
Grantee’s rights under the Agreement without the Grantee’s written consent,
unless otherwise permitted by the Plan.

20. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

4



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

23. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not effect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

24. Tax Consequences. Payments made pursuant hereto shall be subject to all
required tax withholding obligations.

25. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Performance Unit subject to all the terms and provisions
of this Agreement and of the Plan. The Committee shall interpret and construe
the Plan and this Agreement, and its interpretation and determination shall be
conclusive and binding upon the parties hereto and any other person claiming an
interest hereunder, with respect to any issue arising hereunder or thereunder.

26. Restrictive Covenants. [The following shall be applicable to Grantees except
those in the categories with special provisions set forth below] In
consideration of receiving the Performance Unit hereunder, and as a term and
condition of the Grantee’s employment with the Company, the Grantee agrees to
adhere to, and be bound by, the following restrictions. The Grantee hereby
acknowledges that the Grantee’s job responsibilities give the Grantee access to
confidential and proprietary information belonging to the Company and/or its
subsidiaries, and that this and other confidential information to which the
Grantee has access would be of value, and provide an unfair advantage, to a
competitor in competing against the Company or its subsidiaries in any of the
markets in which the Company or its subsidiaries maintains schools, provides
on-line education classes or otherwise conducts business. The Grantee further
acknowledges that the following restrictions will not cause the Grantee undue
hardship. Consequently, the Grantee agrees that the restrictions below (the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and/or its subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For          months following Grantee’s voluntary resignation from Grantee’s
employment with the Company or Grantee’s termination from employment by the
Company for Cause, accept employment with, own, manage, operate, consult or
provide expert services to any person or entity that competes with the Company
or any of its subsidiaries in any capacity that involves any responsibilities or
activities involving or relating to any Competing Educational Service, as
defined herein. “Competing Educational Service” means any educational service
that competes with the educational services provided by the Company

 

5



--------------------------------------------------------------------------------

and/or any of its subsidiaries, including but not limited to coursework in the
areas of visual communication and design technologies; information technology;
business studies; culinary arts; and health education, or any education service.
The Grantee hereby acknowledges that the following organizations, among others,
provide Competing Educational Services and, should the Grantee accept employment
with, own, manage, operate, consult or provide expert services to any of these
organizations, it would inevitably require the use and/or disclosure of
confidential information belonging to the Company and/or its subsidiaries and
would provide such organizations with an unfair business advantage over the
Company: American Public Education, Inc., Anthem Education, Apollo Education
Group, Inc., Bridgepoint Education, Inc., Capella Education Company, Career
Step, LLC, Delta Career Education Corporation, DeVry Education Group Inc.,
Education Management Corporation, EmbanetCompass, Grand Canyon Education Inc.,
ITT Educational Services Inc., Kaplan, Inc., Laureate Education, Inc., Learning
Tree International Inc., Lincoln Education Services Corporation, National
American University Holdings Inc., Ross Education, LLC, Strayer Education Inc.,
Universal Technical Institute Inc., Zenith Education Group, Inc. and each of
their respective subsidiaries, affiliates and successors. The Grantee further
acknowledges that the Company and/or its subsidiaries provide career-oriented
education through physical campuses throughout the United States and web-based
virtual campuses throughout the world and, therefore, it is impracticable to
identify a limited, specific geographical scope for this Restrictive Covenant.
For avoidance of doubt, in the event the Grantee is involuntarily terminated
from employment with the Company other than for Cause, the Grantee will not be
subject to any post-termination noncompete restriction under this Section 26(a).

(b) For          months following Grantee’s termination of employment with the
Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries to leave his/her employment.

(c) At all times following the Grantee’s termination of employment with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the payments made or remaining due hereunder, subject
to the terms and conditions of the Plan, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs incurred in recovering such payments made
pursuant hereto.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

These Restrictive Covenants shall supersede the terms of the restrictive
covenants regarding competition and solicitation of Company employees that are
contained in all prior agreements entered into by the Grantee and the Company to
evidence an award under the Plan and to set forth the terms of such award. All
of the other terms of such prior agreements shall remain as is and shall not be
affected by this Agreement.

 

6



--------------------------------------------------------------------------------

[The following shall be applicable to California and Attorney Grantees as well
as Grantees who are deemed to be in a less competitively significant role]] In
consideration of receiving the Performance Unit hereunder, and as a term and
condition of the Grantee’s employment with the Company, the Grantee agrees to
adhere to, and be bound by, the following restrictions. The Grantee hereby
acknowledges that the Grantee’s job responsibilities give the Grantee access to
confidential and proprietary information belonging to the Company and/or its
subsidiaries, and that this and other confidential information to which the
Grantee has access would be of value, and provide an unfair advantage, to a
competitor in competing against the Company or its subsidiaries in any of the
markets in which the Company or its subsidiaries maintains schools, provides
on-line education classes or otherwise conducts business. The Grantee further
acknowledges that the following restrictions will not cause the Grantee undue
hardship. Consequently, the Grantee agrees that the restrictions below (the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and/or its subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For          months following Grantee’s voluntary resignation from Grantee’s
employment with the Company or Grantee’s termination from employment by the
Company for Cause, accept employment with, own, manage, operate, consult or
provide expert services to any person or entity that would require the use,
disclosure or dissemination of confidential information belonging to the Company
and/or its subsidiaries. For the avoidance of doubt, in the event the Grantee is
involuntarily terminated from employment with the Company other than for Cause,
the Grantee will not be subject to any post-termination restrictive covenant
under this Section 26(a).

(b) For          months following Grantee’s termination of employment with the
Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries to leave his/her employment.

(c) At all times following the Grantee’s termination of employment with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the payments made or remaining due hereunder, subject
to the terms and conditions of the Plan, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs incurred in recovering such payments made
pursuant hereto.

 

7



--------------------------------------------------------------------------------

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

These Restrictive Covenants shall supersede the terms of the restrictive
covenants regarding competition and solicitation of Company employees that are
contained in all prior agreements entered into by the Grantee and the Company to
evidence an award under the Plan and to set forth the terms of such award. All
of the other terms of such prior agreements shall remain as is and shall not be
affected by this Agreement.

[The following shall be applicable to non-California Campus President Grantees]
In consideration of receiving the Performance Unit hereunder, and as a term and
condition of the Grantee’s employment with the Company, the Grantee agrees to
adhere to, and be bound by, the following restrictions. The Grantee hereby
acknowledges that the Grantee’s job responsibilities give the Grantee access to
confidential and proprietary information belonging to the Company and/or its
subsidiaries, and that this and other confidential information to which the
Grantee has access would be of value, and provide an unfair advantage, to a
competitor in competing against the Company or its subsidiaries in any of the
markets in which the Company or its subsidiaries maintains schools, provides
on-line education classes or otherwise conducts business. The Grantee further
acknowledges that the following restrictions will not cause the Grantee undue
hardship. Consequently, the Grantee agrees that the restrictions below (the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and/or its subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For          months following Grantee’s voluntary resignation from Grantee’s
employment with the Company or Grantee’s termination from employment by the
Company for Cause, accept employment with, own, manage, operate, consult or
provide expert services to any person or entity that (i) competes with the
Company or any of its subsidiaries in any capacity that involves any
responsibilities or activities involving or relating to any Competing
Educational Service, as defined herein, and (ii) has or operates any facilities
within a 50 mile radius of any location where the Grantee provided services to
the Company or any of its subsidiaries during the one year immediately preceding
the date of the Grantee’s separation from the Company. Notwithstanding the
foregoing, if the Competing Educational Services provided by a person or entity
do not involve the offering of any of the programs offered (or intended to be
offered within one year) by the Company or any of its services at the time of
the Grantee’s separation from the Company, then the radius in clause (ii) in the
preceding sentence shall be 25 miles.

“Competing Educational Service” means any educational service that competes with
the educational services provided by the Company and/or any of its subsidiaries,
including but not limited to coursework in the areas of visual communication and
design technologies; information technology; business studies; culinary arts;
and health education, or any education service. The Grantee hereby acknowledges
that the following organizations, among others, provide

 

8



--------------------------------------------------------------------------------

Competing Educational Services and, should the Grantee accept employment with,
own, manage, operate, consult or provide expert services to any of these
organizations, it would inevitably require the use and/or disclosure of
confidential information belonging to the Company and/or its subsidiaries and
would provide such organizations with an unfair business advantage over the
Company: American Public Education, Inc., Anthem Education, Apollo Education
Group, Inc., Bridgepoint Education, Inc., Capella Education Company, Career
Step, LLC, Delta Career Education Corporation, DeVry Education Group Inc.,
Education Management Corporation, EmbanetCompass, Grand Canyon Education Inc.,
ITT Educational Services Inc., Kaplan, Inc., Laureate Education, Inc., Learning
Tree International Inc., Lincoln Education Services Corporation, National
American University Holdings Inc., Ross Education, LLC, Strayer Education Inc.,
Universal Technical Institute Inc., Zenith Education Group, Inc. and each of
their respective subsidiaries, affiliates and successors.

For avoidance of doubt, in the event the Grantee is involuntarily terminated
from employment with the Company other than for Cause, the Grantee will not be
subject to any post-termination noncompete restriction under this Section 26(a).

(b) For          months following Grantee’s termination of employment with the
Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries to leave his/her employment.

(c) At all times following the Grantee’s termination of employment with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business
Conduct & Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the payments made or remaining due hereunder, subject
to the terms and conditions of the Plan, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs incurred in recovering such payments made
pursuant hereto.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

These Restrictive Covenants shall supersede the terms of the restrictive
covenants regarding competition and solicitation of Company employees that are
contained in all prior agreements entered into by the Grantee and the Company to
evidence an award under the Plan and to set forth the terms of such award. All
of the other terms of such prior agreements shall remain as is and shall not be
affected by this Agreement.

 

9



--------------------------------------------------------------------------------

27. Cooperation. In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Grantee acknowledges and agrees to cooperate to the fullest extent possible in
the investigation, preparation, prosecution, or defense of the Company’s case,
including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with Company representatives or the Company’s counsel. Nothing in this
paragraph shall be construed as suggesting or implying that the Grantee should
testify in any way other than truthfully or provide anything other than
accurate, truthful information.

28. Clawback Policy. By accepting the grant of the Performance Unit pursuant to
this Agreement, the Grantee hereby acknowledges that the Board has adopted a
policy pursuant to which the Grantee may be required to repay amounts otherwise
paid pursuant to this Agreement to the extent (a) such amounts were predicated
upon achieving certain financial results that were subsequently the subject of a
material restatement of Company financial statements filed with the Securities
and Exchange Commission; (b) the Board determines the Grantee engaged in
intentional misconduct that caused or substantially caused the need for the
material restatement; and (c) a lower payment would have been made to the
Grantee based upon the restated financial results (collectively, the “Policy”).
By accepting the grant of the Performance Unit pursuant to this Agreement, the
Grantee hereby agrees to be bound by the Policy and to repay amounts that
Grantee may be required to be repay thereunder.

29. Condition to Accept Agreement. This Agreement will be null and void unless
the Grantee indicates his or her acceptance of the award of the Performance Unit
provided for hereunder by signing, dating and returning this Agreement to the
Company on or before                     .

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION

 

[Name] [Title]

ACCEPTANCE (OR REJECTION) OF AWARD BY GRANTEE

The undersigned, the Grantee, hereby: (select one of the options below)

 

ACCEPTS the award of the Performance Unit as set forth in this Agreement and
agrees to be bound by the terms and conditions of this Agreement and the Plan.
REJECTS the award of the Performance Unit contemplated by this Agreement and
forfeits all rights relating thereto. Please note that a rejection of this award
has no impact on any other award of options, restricted stock or restricted
stock units you have previously received, including any restrictive covenants
you are subject to pursuant to the agreement(s) governing your previous awards.

 

Date:

 

 

(Signature of Grantee) Print Name:

 

Please sign and return your signed copy of this Performance Unit Agreement by
                    , to                      at CEC corporate via pdf, fax or
inter-office mail ([insert email address] or [insert fax #] (fax)). Failure to
do so will result in forfeiture of the award. Please retain a copy of this
signed Performance Unit Agreement for your records.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

PEER GROUP

 

1. American Public Education, Inc.

 

2. Apollo Group, Inc.

 

3. Bridgepoint Education, Inc.

 

4. Capella Education Company

 

5. DeVry, Inc.

 

6. ITT Educational Services Inc.

 

7. Grand Canyon Education Inc.

 

8. Graham Holdings Company

 

9. Learning Tree International Inc.

 

10. Lincoln Education Services Corporation

 

11. National American University Holdings Inc.

 

12. Strayer Education Inc.

 

13. Universal Technical Institute Inc.

 

12